Title: IV. From Levi Lincoln, 1 January 1802
From: Lincoln, Levi
To: Jefferson, Thomas


            
              Jany 1. 1802—
            
            Sir I have carefully considered the subject you did me the honor of submiting to my attention. The people of the five N England Governments (unless Rhode Island is an exception) have always been in the habit of observing fasts and thanksgivings in “pursuance of proclamations from their respective Executives.” This custom is venerable being handed down from our ancestors. The Republicans of those States generally have a respect for it. They regreted very much the late conduct of the legislature of Rhode Island on this subject. I think the religious sentiment expressed in your proposed answer of importance to be communicated, but that it would be best to have it so guarded, as to be incapable of having it construed into an implied censure of the usages of any of the States. Perhaps the following alteration after the words “but subject here” would be sufficient, viz, only to the voluntary regulations & discipline of each respective sect, as mere religious exercises, and to the particular situations, usages & recommendations of the several States, in point of time & local circumstances. with the highest esteem & respect yours
            
              Levi Lincoln
            
          